Citation Nr: 0928268	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for arthritis of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active service from June 1953 to March 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Sioux 
Falls, South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  In a November 1969 decision, the RO denied service 
connection for arthritis of the left knee.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's November 1969 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  Left knee arthritis is attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's November 1969 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's November 1969 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).

3.  Left knee arthritis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

In a November 1969 decision, the RO denied service connection 
for arthritis of the left knee.  The reason for the denial 
was that although the Veteran was treated for a painful left 
knee during service, x-rays of the left knee were negative.  
The RO concluded that the arthritis of the left knee was not 
shown by the evidence of record.  The evidence of record 
consisted of the service treatment records, a VA 
hospitalization report which did not pertain to the left 
knee, and two lay statements that indicated that the Veteran 
was treated during service for arthritis in his knees.  The 
service treatment records showed that the Veteran was seen in 
April 1954 with a four day history of a swollen left knee as 
well as pain and stiffness.  His left knee was treated over 
the next two months and was diagnosed as having strain of the 
medial collateral ligament.  In-service x-rays were negative.  
The Veteran was placed on restricted activities.  The 
discharge examination revealed no sequelae of the left knee.  

A notice of disagreement was not received within the 
subsequent one-year period of the November 1969 rating 
decision.  Therefore, the RO's November 1969 rating decision 
is final.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Additional evidence has been received in conjunction with the 
claim to reopen service connection for arthritis of the left 
knee.  Private medical records reflect that the Veteran was 
diagnosed as having acute inflammatory arthritis in July 
2003.  In November 2005, the Veteran was diagnosed as having 
left knee arthritis.  X-rays revealed moderate degenerative 
changes of the left knee.  

In a November 2007 letter, the Veteran's private treating 
physician, S.P., M.D., reported that he had been treating the 
Veteran for severe degenerative arthritis of the left knee 
with marked deformity.  The Veteran told him that his left 
knee problems began with an injury in the service during the 
summer of 1954.  Dr. P. reviewed the service treatment 
records and indicated that the in-service diagnosis was 
medical collateral ligament strain.  He stated that from what 
he could gather from the service records and from the 
Veteran, his left knee never normalized was always somewhat 
painful.  Dr. P. indicated that it was impossible to say with 
medical certainty that his current condition was due solely 
to the in-service injury, but it seemed fairly likely that it 
contributed to it since the pain symptoms never completely 
resolved.  

The Veteran was afforded a VA examination in January 2008.  
The claims file was reviewed.  Physical examination resulted 
in a diagnosis of osteoarthritis.  The Veteran told the 
examiner that his left knee problems began with the in-
service left knee injury.  He related that his left knee 
problems had progressed over the past 5 to 10 years.  The 
examiner cited to the in-service medical records and noted 
that there were no records thereafter prior to 2003.  The 
examiner also cited to the private medical opinion, although 
Dr. P.'s name was misstated.  The VA examiner disagreed with 
Dr. P.'s opinion.  The VA examiner felt that his current left 
knee osteoarthritis was less likely than not related to the 
in-service left medical collateral ligament strain.  His 
opinion was based on the finding that the discharge 
examination and x-rays were negative so his current diagnosis 
was more likely due to age.  

A letter dated and received in June 2008 was subsequently 
received from a neighbor and friend of the Veteran in which 
it was stated by this individual that he had known the 
Veteran for over 50 years (dating back to approximately 
service) and that the Veteran had always suffered from a bad 
left knee, had always had a noticeable limp, and had favored 
his other leg.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no diagnosis of left knee arthritis.  Since the 
prior final decision, evidence has been added to the claims 
file which establishes that the Veteran has left knee 
arthritis which may be related to service.  Thus, the 
additional evidence is new and material as it includes 
competent evidence that cures the prior evidentiary defect.  
Therefore, new and material evidence has been received since 
the RO's November 1969 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Having decided the claim is reopened, the next question is 
whether the Board may conduct a de novo review without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided him notice of the 
requirements for establishing service connection, and his 
arguments throughout this appeal have been on the merits.  
Further, the RO reopened the Veteran's claim and conducted a 
de novo review of the Veteran's claim.  Finally, as the 
Board's decision this date represents a favorable disposition 
of the Veteran's appeal, the Board finds that there is no 
prejudice in considering the claim for service connection for 
left knee arthritis on the merits.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the post-
service symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, as noted, the service treatment records show 
complaints, findings, treatment, and diagnosis of a left knee 
injury.  He was diagnosed as having strain of the medial 
collateral ligament.  However, no residuals of the left knee 
injury were shown on the separation examination and the x-
rays were negative although a notation was made on the 
separation examination report that the Veteran had had a 
swollen left knee that had been hurt in physical training 
(PT) in June 1954 with no sequelae.  

The Veteran maintains that post-service, he continued to have 
left knee problems including left knee pain.  He related that 
he had continuously worked on a farm and his left knee was 
always a problem for him.  He has submitted lay evidence of 
his in-service treatment for left knee complaints, which are 
supported in the service treatment records, and lay evidence 
that he has exhibited left knee pain and a limp since service 
separation.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In this case, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to report an in-service left knee 
injury.  His assertion of such is supported by the record and 
is credible.  The Veteran is also competent to report 
continuous complaints of left knee pain.  The lay evidence is 
competent with regard to observations of left knee pain and a 
limp.  However, neither the Veteran nor other lay persons are 
competent to diagnosis arthritis.  See Jandreau; see also 
Woehlaert.  With regard to the medical evidence, the Board 
must weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

Both the VA physician and Dr. P. reviewed the service 
treatment records.  The Veteran did not receive any post-
service medical care contemporaneous to service or for 
decades thereafter.  Therefore, there were no further 
relevant records in that regard.  Thus, both physicians had 
access to and a review of the pertinent records.  The VA 
examiner opined that the current left knee arthritis was age-
related and not service-related as the discharge examination 
was negative.  Dr. P. opined that there was an in-service 
diagnosis and lay evidence of continuity of symptoms after 
service.  Thus, Dr. P. opined that current left knee 
arthritis was service-related.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Both medical opinions are competent as medical professionals 
provided the opinions.  Both opinions are probative as they 
are based on the accurate history, included examination of 
the Veteran, and reasonable rationale was provided.  The 
Board therefore finds that the medical evidence of record is 
in relative equipoise as to the matter of whether left knee 
arthritis is attributable to service.  While there are 
contradictory opinions, they are of equally probative value.  
The evidence in this case is so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for left knee arthritis is warranted.


ORDER

Service connection for left knee arthritis is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


